DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 05/28/2020 have been accepted by the examiner.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 05/28/2020. The information disclosed therein was considered.
Election/Restrictions
Newly submitted claims 21-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The newly added invention for instance claims 21-27 e.g., claim 21 does not require an isotropic removal process to remove the outer exposed portion of the gate dielectric layer.  clearly claim 16, requires an isotropic removal process. Furthermore, in claim 24, a planarization process is used to remove part of the gate electrode material and a part of the gate dielectric layer, which anisotropic removal process can be used instead of isotropic removal process in the case of invention claims 21-27.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-17 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitations cites “a first bit-line (BL) vertically arranged directly over a first source-line (SL), a first channel structure separating the first BL from the first SL” in line 3-4, it is unclear how the BL is arranged directly over SL, and yet has a first channel structure separating them? For prosecution, it should be rewritten as BL vertically arranged directly over a first channel that is directly over the SL that is separating the first BL from the first SL. Please make any required analogous changes in the dependent claims. Claims 9-15 are rejected because of their dependency to the rejected base claim 8.
Regarding claim 16, the limitations cites “performing an isotropic removal process to remove outer exposed portions of the first dielectric layers of the first and second stacks of layers”, there is insufficient antecedent basis for this limitation in the claim. 
Furthermore, the limitations cite “forming a channel material surrounding the first and second stacks of layers, and directly contacting the first dielectric layers of the first and second stacks of layers, it is unclear what is directly contacting the first and first dielectric of the first and second stack of layers. Please make any required analogous changes in the dependent claims. Claims 17-20 are rejected because of their dependency to the rejected base claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoang et al (US10679685 FIG 5; discloses BL over SL and WL side of BL and SL). 
Lin et al (US9025367 FIG 1; discloses BL over SL and first channel 110 separating SL and BL). 
Fang et al (US20120087192 FIG 19; [0049] discloses channel 10 beside SL and BL). 
Takemura et al (US20080144347 FIG 53-53; [0135] discloses SL disposed above BL). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827